Citation Nr: 0032931	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

A DD Form 214 shows that the veteran had active duty from 
August 1975 to May 1979 and prior active service of 9 years.  
He served in the Republic of Vietnam from July 23, 1966, to 
June 28, 1969, and from June 1, 1971, to April 7, 1972. 

Despite the veteran's allegation of having served for some 
period as a door gunner in Vietnam, having received the 
Bronze Star medal "with valor," and having sustained the 
loss of a testicle due to a gunshot wound in Vietnam, there 
is nothing in the service personnel records on file to 
support those allegations.  While the veteran did received a 
Bronze Star Medal the service records do not show that it was 
with the V device; the personnel records do not show that he 
ever served as a door gunner; and he was not awarded a Purple 
Heart Medal, as would be expected if a testicle was shot off.  
Moreover, the veteran's story as to the alleged testicle 
injury and other service experiences has not been entirely 
consistent.  Without referral of the case to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
service connection for PTSD was granted by a rating decision 
in March 1998 and the RO assigned a 10 percent disability 
evaluation effective from June 1997.  The veteran disagreed 
and initiated this appeal.  In his substantive appeal, the 
veteran claims that he has impulse reactions that at times 
become violent and he is concerned that he may injure himself 
or someone else.  He also claims that he has difficulty in 
performing daily operations and is experiencing memory loss.  
He contends that his condition progressively has become worse 
since his last VA examination and the representative requests 
that the veteran be accorded a complete and contemporaneous 
mental status examination.  

The veteran's service medical records are not in the record 
and several requests have been made by the RO to the National 
Personnel Records Center (NPRC) to obtain the service medical 
records.  In September 1997 NPRC mailed the veteran's 
personnel records.  NPRC replied in December 1997 that 
service medical records could not be located.  Although the 
RO has indicated that if his records were at NPRC in July 
1973 at the time of a fire at that facility they may have 
been destroyed, the veteran was on active duty at Fort Ord, 
California, in July 1973, so it is most unlikely that his 
service medical records would have been at NPRC.  

In a statement dated November 1, 1998 the veteran reported 
when he was serving as a door gunner, a round came through 
from below his seat and took his "right orchiectomy out."  
At the time of a VA genitourinary examination in November 
1997, he alleged that in 1968, while serving as a door 
gunner, his helicopter was shot down and he suffered a groin 
injury and underwent an orchiectomy secondary to the gunshot 
wound.  However, on the PTSD examination at about that time, 
he reported that he had served as a door gunner and never was 
injured, although he purportedly twice was on a helicopter 
that was shot down.  Nothing was mentioned about the claimed 
testicle trauma.  

In the veteran's initial claim for VA disability benefits 
filed in 1997, he reported that the testicle had been removed 
at Fort Sill in 1969.  In a form "Information in Support of 
Claim for Service Connection for PTSD, the veteran reported 
having been shot down three times.  When asked to identify 
persons allegedly killed, he indicated that he "can't 
remember."  He also has stated that a friend died in his 
arms but he has never identified that person.  The veteran 
also reported that he received treatment at FitzSimmons Army 
Hospital in Denver, Colorado, in January 1978 for depression 
and stress and also at a mental health facility at Fort 
Carson, Colorado, from 1977 to 1979 for depression and 
stress.  When the veteran was evaluated in April 1997 for 
complaints of depression, he reported having psychiatric 
treatment as an inpatient at an unspecified Army hospital for 
four weeks in 1975.  

At the November 1997 VA examination, the veteran also 
indicated that he had been in therapy with a psychiatrist in 
1979, during service.  The Board recognizes that the RO made 
several requests to NPRC for the veteran's records; however, 
it does not appear that requests have been made to the 
specified facilities for records pertaining to the veteran.  

Furthermore, the report of VA examination in November 1997 
also indicates that the veteran reported being in treatment 
for depression, anxiety and PTSD since he was discharged from 
the Army.  Records pertaining to treatment since discharge 
are not contained in the claims file.  The November 1997 VA 
examiner noted that the veteran was under treatment for 
anxiety, depression and PTSD at VA Medical Center, Long 
Beach, and was attending group therapy for PTSD and seeing a 
psychiatrist for his other symptoms.  The outpatient 
treatment records received show that the veteran is attending 
PTSD group therapy; however, psychiatric records for other 
treatment are not included in the claims file. 

On the VA PTSD examination in November 1997, PTSD and major 
depression under control with medication were diagnosed.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 52 at the time of the examination and as the highest 
GAF for the past year, commenting that the "GAF of 52 has 
resulted primarily from his experiences as a child and his 
trying to deal with his homosexuality."  However, the 
examiner did not assign a GAF score solely to PTSD.

In order to determine the extent of psychiatric disability 
attributable to the service-connected PTSD, further 
development is necessary in regard to the alleged in-service 
stressors inasmuch as the record raises a significant 
credibility issue.  In that regard, while the November 1997 
examiner noted that according to the veteran's description he 
had heavy combat exposure, there is nothing in the record to 
support that other than the veteran's statements and there is 
evidence that, to some extent, the veteran's psychiatric 
problems are attributable to childhood experiences.  

Thus, the case is REMANDED to the regional office (RO) for 
the following development:

1.  It should be ascertained whether the 
veteran had enough reserve and active 
service to now be retired from the 
Army/Army Reserve and, if so, the Army 
Reserve Personnel Center (Code 11) should 
be contacted for his service medical 
records.  The RO should also request NPRC 
to search for inpatient and outpatient 
psychiatric treatment records, and any 
hospital records of a claimed orchiectomy 
performed in 1968 at Fort Sill Hospital.  
The RO should ask the veteran for the 
name of the Army hospital where he was 
hospitalized for four weeks in 1975 and 
request records from that medical 
facility.  The RO should request the 
veteran's records from Fort Sill for 
treatment in 1969, FitzSimmons Army 
Hospital in Denver, Colorado for 
treatment in January 1978 and from the 
Mental Health facility at Fort Carson, 
Colorado, from 1977 to 1979 to include 
psychiatric therapy records.  Any records 
obtained should be associated with the 
claims file.  

2.  The veteran should be requested to 
furnish names and addresses of medical 
providers from whom he has received 
psychiatric treatment since discharge 
from service.  After obtaining proper 
authorization for release of records, the 
RO should request the records and 
associate them with the claims file.  

3.  The RO should obtain copies of the 
psychiatric treatment records for the 
veteran at VA Medical Center at Long 
Beach.  

4.  The RO asked the veteran to identify 
by name and unit the friend who 
purportedly died in his arms in Vietnam.  
The veteran also should provide the 
original (not a photocopy) of the service 
department document awarding him the 
Bronze Star Medal with V device and the 
original citation.  The veteran also 
should be asked to provide any additional 
information regarding his claimed in-
service stressors, such as dates, and the 
names of units and individuals involved.  

5.  After the above development has been 
completed to the extent possible, the RO 
should then send the case to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197, along with a copy of the 
veteran's service personnel records, DD 
Forms 214, stressor statements, and any 
other relevant documents.  USASCRUR 
should be asked to try to corroborate the 
veteran's claimed stressors, including 
that he served as a door gunner, was in 
three helicopter crashes, had a testicle 
shot off while on a helicopter, etc.  

6.  Thereafter, the RO must determine 
which of the veteran's claimed stressors 
has been corroborated by the independent 
evidence.  If there are any corroborated 
stressors, the veteran should then be 
afforded a psychiatric examination to 
determine whether he currently manifests 
PTSD based on the corroborated stressors.  
The claims file, as supplemented by all 
additional evidence obtained, and a 
separate copy of this entire remand must 
be made available to the examiner, the 
review of which should be acknowledged in 
the examination report.  After reviewing 
the claims folder and based only on the 
corroborated stressors, the examiner 
should report whether PTSD is shown, and 
if so, give a detailed account of all 
psychiatric symptoms and manifestations.  
If there are multiple disorders deemed to 
be separate from PTSD, the examiner 
should try to specify which symptoms are 
associated with each of the disorders.  
The examiner must also comment on the 
extent to which PTSD due to any 
corroborated stressors affects 
occupational and social functioning, 
without consideration of any unrelated 
disorder. 

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication.

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss (such as forgetting 
names, directions or recent events).

(4) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of highly 
learned material or forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing or 
maintaining effective work and 
social relationships.

(5) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near- 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships.

(6) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

The examiner should provide a numerical 
score on the GAF Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV) solely for PTSD 
due to corroborated in-service stressors 
and not based on any childhood trauma.  
The examiner is asked to include a 
definition of the numerical GAF score 
assigned, as provided in DSM IV.

7.  The RO should review the examination 
report to ensure full compliance with 
this remand, including the requested 
findings and opinion.  If the examination 
report does not conform to the 
instructions in this remand, it should be 
returned for corrective action.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998). 

8.  After the foregoing has been 
accomplished to the extent possible, the 
RO readjudicate the veteran's claim for 
an increased rating for PTSD to include 
an assessment of the veteran's 
credibility or lack thereof.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
Veterans' Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




